Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received August 16th, 2021.  Claims 1, 8-11, 18, 23, 25, and 28 have been amended.  Claims 1-30 have been entered and are presented for examination. 
Application 16/385,897 claims benefit of US Provisional Application 62/663,913 (04/27/2018).
Response to Arguments
Applicant’s arguments, filed August 16th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/006311 to Chen (provided by applicant, hereafter referred to as ‘Chen’) in view of SAMSUNG: “Triggered UCI Transmissions,” 3GPP DRAFT; R1-1717679 TRIGGERED UCI, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG1, no. Prague, Czech Republic; 20171009 – 20171013 8 October 2017 (2017-10-08), XP051340864, Retrieved from the Internet: URL: http://www.3gpp.org/ftp/Meetings_3GPP_SYNC/RAN1/Docs/ [retrieved on 2017-10-08] (provided by applicant, hereafter referred to as ‘Samsung’), and further in view of US 20150244444 to MAZZARESE et al (hereafter referred to as ‘Mazzarese’) in view of  Zhang et al. (US 2020/008794).
As for claim 1, Chen teaches a method for wireless communication at a user equipment (UE) (paragraph 0053 teaches  FIG. 4B is a block diagram illustrating an example base station 407 transmitting beamformed CSI-RS using CSI-RS resources 408-410 to UE), comprising: receiving first downlink control information block (Figure 4B, reference numbers 408-410), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (CSI) measurements and an indication of CSI reference signal resources for a CSI reference signal (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057); and performing, in response to receiving the block, an aperiodic CSI measurement of the CSI reference signal on the indicated CSI reference signal resources (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057).
Chen does not appear to expressly disclose over a group physical downlink control channel (PDCCH), wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement.
In the same field of endeavor, Samsung teaches downlink control information block over a group physical downlink control channel (PDCCH) (Section 2.2 teaches the LTE limitations can be avoided in NR by introducing UE-group common triggering for A-CSI reports. Similar to other use cases of UE-group common PDCCH (GC-PDCCH) in NR, the use of a GC-PDCCH to trigger A-CSI reports need not be mandatory and a network can choose to obtain A-CSI reports from UEs using UE-specific UL grants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen with Samsung to receive a downlink control information block over a group physical downlink control channel, wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement, to increase the transmittance capacity.
Chen in view of Samsung does not appear to expressly disclose receiving second downlink control information block different from the first downlink control information block, wherein the second downlink control information block triggers the transmission of the CSI report associated with the aperiodic CSI measurement, wherein the second downlink control information block is associated with the UE and not associated with the UEs of the plurality of UEs.
(paragraph 0135). When the aperiodic CSI trigger signaling corresponds to a group of UE (paragraph 0161) suggesting one DCI trigger could be associated with a group of UE and a second DCI trigger associated with only one UE. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize multiple DCI triggers could be used wherein the DCI triggers could be associated with a group or a single UE.  The motivation for this is to make to system scalable  to work with multiple groups and multiple individual UEs.
Chen also shows multiple CSI request in Figure 5.
The references as combined above do not explicitly disclose receiving first downlink control information block over a group physical downlink control channel (PDCCH), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (CSI) measurements and an indication of aperiodic CSI reference signal resources for a CSI reference signal.
However, Zhang et al. discloses the common signaling may be carried in a group common PDCCH, and DCI in the group common PDCCH may include information on one or more aperiodic CSI-RS resources. The specific signaling may be carried in a UE-specific PDCCH, and DCI in the UE-specific PDCCH may include indication information of a PDSCH carrying the downlink data and/or acknowledgement information acknowledging to perform aperiodic CSI measurement (paragraph 0063).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize common signaling may be carried in a group common PDCCH, and DCI in the group common PDCCH may include information on one or more aperiodic CSI-RS resources.  The motivation for this is to be in line with conventional techniques in the art.
(Figure 5, reference number 501); and transmitting an aperiodic CSI measurement of the CSI reference signal based at least in part on the grant (Figure 5, paragraphs 56-58 teaches Aperiodic CSI-RS may improve CSI-RS resource utilization and increase configuration flexibility. Aperiodic CSI-RS transmissions, triggered through dynamic indication without pre-configured instances may provide more flexible resource usage).
As for claim 3, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 2. 
In addition, Chen teaches further wherein the grant comprises an uplink grant and the aperiodic CSI measurement is transmitted over a physical uplink shared channel (PUSCH) (paragraph 0047 teaches An eNB may broadcast cell-specific CSI reference signals (CSI-RS) for which the UE measures CSI based on configurations signaled by eNB via RRC, such as CSI-RS resource configuration and transmission mode. The CSI-RS are periodically transmitted at periodicities of 5, 10, 20, 40, 80 ms, or the like. A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI). The CSI can be reported either via PUCCH or via PUSCH and may be reported either periodically or aperiodically, with potentially different granularity. When reported via PUCCH, the payload size for CSI may be limited… [0057] teaches a UE will first decode the uplink grant in order to discover the presence of aperiodic CSI-RS).
As for claim 4, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 2. 
In addition, Chen teaches further wherein the grant comprises a downlink grant and the aperiodic CSI measurement is transmitted over a physical uplink control channel (PUCCH) (paragraph 0047 teaches An eNB may broadcast cell-specific CSI reference signals (CSI-RS) for which the UE measures CSI based on configurations signaled by eNB via RRC, such as CSI-RS resource configuration and transmission mode. The CSI-RS are periodically transmitted at periodicities of 5, 10, 20, 40, 80 ms, or the like. A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI). The CSI can be reported either via PUCCH or via PUSCH and may be reported either periodically or aperiodically, with potentially different granularity. When reported via PUCCH, the payload size for CSI may be limited…[0057] teaches a UE will first decode the uplink grant in order to discover the presence of aperiodic CSI-RS…If the UE fails to detect aperiodic CSI-RS in the subframe, the calculated CSI would be dropped. Since aperiodic CSI-RS may be presented in any downlink subframe, the UE may report and update CSI per subframe, resulting in a significant increase on CSI processing complexity. If aperiodic CSI-RS is supported for downlink carrier aggregation, the UE will process both PUSCH and up to 32 CSI processes in the same subframe. Paragraph 0096 defines downlink grant but acts as an uplink grant for the PUCCH).
As for claim 5, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 2. 
In addition, Chen teaches further wherein: receiving the second downlink control information block occurs later in time than receiving the CSI reference signal (Figure 5 and paragraph 0058).
As for claim 6, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 1. 
In addition, Chen teaches further comprising: receiving a group PDCCH configuration information for monitoring for the CSI reference signal; and monitoring for the CSI reference signal based at least in part on the group PDCCH configuration information (paragraph 0058 teaches FIG. 5 is a block diagram illustrating a UE 115 providing CSI measurement and reporting to a base station 105 with PDCCH-based triggering of aperiodic CSI-RS).
As for claim 7, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 1.
 In addition, Chen teaches further comprising: identifying, based at least in part on the first downlink control information block, a timing offset parameter (Figures 5 and 6, reference numbers 503-505), (Figures 5 and 6, paragraph 0058 teaches After receiving the PDCCH, UE 115 is able to decode the PDCCH at a PDCCH decoding delay 503, τ2. An uplink timing advance 505, τ4, which corresponds to a value of 2τ1, accounts for the propagation delay, leaving an available CSI processing time 504, τ3, for UE 115...[0059] FIG. 6 is a block diagram illustrating a UE 115 providing CSI measurement and reporting to a base station 105 with EPDCCH-based triggering of aperiodic CSI-RS. The propagation delay 502, τ1, and uplink timing advance 505, τ4, are the same with PDCCH-based triggering of aperiodic CSI-RS (FIG. 5). However, as EPDCCH includes resources across the entire subframe, EPDCCH decoding delay 602, τ2, is increased. With the increase in EPDCCH decoding delay 602, CSI processing time 603, τ3, is further decreased. Thus. CSI processing time 603, τ3, is even less time than CSI processing time 504, τ3, with PDCCH-based triggering. Various aspects of the present disclosure are directed to relaxing or restricting UE processing to alleviate computation complexity when CSI-RS is dynamically present).
As for claim 10, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 1.
 In addition, Chen teaches further wherein the first downlink control information block comprises at least one of a timing parameter (Figures 5 and 6, reference numbers 503-505), or a location parameter, or a combination thereof, for the CSI reference signal resources. 
As for claim 11, Chen teaches  method for wireless communication at a base station (paragraph 0053 teaches  FIG. 4B is a block diagram illustrating an example base station 407 transmitting beamformed CSI-RS using CSI-RS resources 408-410), comprising: transmitting a first downlink control information block (Figure 4B, reference numbers 408-410), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (C SI) measurements and an indication of CSI reference signal resources for a CSI reference (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057); and transmitting the CSI reference signal on the indicated CSI reference signal resources (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057), wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement (Chen paragraph 0056 makes reference to a report occurring during an uplink grant not as a result of a downlink control information block. Therefore, examiner respectfully submits that Chen teaches wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement). 
Chen does not appear to expressly disclose over a group physical downlink control channel (PDCCH).
In the same field of endeavor, Samsung teaches downlink control information block over a group physical downlink control channel (PDCCH) (Section 2.2 teaches the LTE limitations can be avoided in NR by introducing UE-group common triggering for A-CSI reports. Similar to other use cases of UE-group common PDCCH (GC-PDCCH) in NR, the use of a GC-PDCCH to trigger A-CSI reports need not be mandatory and a network can choose to obtain A-CSI reports from UEs using UE-specific UL grants).

Chen in view of Samsung does not appear to expressly disclose receiving second downlink control information block different from the first downlink control information block, wherein the second downlink control information block triggers the transmission of the CSI report associated with the aperiodic CSI measurement, wherein the second downlink control information block is associated with the UE and not associated with the UEs of the plurality of UEs.
In the same field of endeavor, Mazzarese teaches the format of the downlink control information (DCI) corresponding to the PDCCH or the EPDCCH may be any one or combination of format 0 or format 4, and may also be a new preset format (paragraph 0135). When the aperiodic CSI trigger signaling corresponds to a group of UE (paragraph 0161) suggesting one DCI trigger could be associated with a group of UE and a second DCI trigger associated with only one UE. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize multiple DCI triggers could be used wherein the DCI triggers could be associated with a group or a single UE.  The motivation for this is to make to system scalable  to work with multiple groups and multiple individual UEs.
Chen also shows multiple CSI request in Figure 5.
The references as combined above do not explicitly disclose receiving first downlink control information block over a group physical downlink control channel (PDCCH), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (CSI) measurements and an indication of aperiodic CSI reference signal resources for a CSI reference signal.
(paragraph 0063).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize common signaling may be carried in a group common PDCCH, and DCI in the group common PDCCH may include information on one or more aperiodic CSI-RS resources.  The motivation for this is to be in line with conventional techniques in the art.
As for claim 12, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 11.
 In addition, Chen teaches further comprising: transmitting, to the UE, the second downlink control information block comprising a grant of resources to the UE (Figure 5, reference number 501); and receiving an aperiodic CSI measurement of the CSI reference signal from the UE based at least in part on the grant (Figure 5, paragraphs 56-58 teaches Aperiodic CSI-RS may improve CSI-RS resource utilization and increase configuration flexibility. Aperiodic CSI-RS transmissions, triggered through dynamic indication without pre-configured instances may provide more flexible resource usage).
As for claim 13, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 12.
 In addition, Chen teaches further wherein the grant comprises an uplink grant and the aperiodic CSI measurement is received over a physical uplink shared channel (PUSCH) (paragraph 0047 teaches An eNB may broadcast cell-specific CSI reference signals (CSI-RS) for which the UE measures CSI based on configurations signaled by eNB via RRC, such as CSI-RS resource configuration and transmission mode. The CSI-RS are periodically transmitted at periodicities of 5, 10, 20, 40, 80 ms, or the like. A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI). The CSI can be reported either via PUCCH or via PUSCH and may be reported either periodically or aperiodically, with potentially different granularity. When reported via PUCCH, the payload size for CSI may be limited… [0057] teaches a UE will first decode the uplink grant in order to discover the presence of aperiodic CSI-RS).
As for claim 14, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 12. 
In addition, Chen teaches further wherein the grant comprises a downlink grant and the aperiodic CSI measurement is received over a physical uplink control channel (PUCCH) (paragraph 0047 teaches An eNB may broadcast cell-specific CSI reference signals (CSI-RS) for which the UE measures CSI based on configurations signaled by eNB via RRC, such as CSI-RS resource configuration and transmission mode. The CSI-RS are periodically transmitted at periodicities of 5, 10, 20, 40, 80 ms, or the like. A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI). The CSI can be reported either via PUCCH or via PUSCH and may be reported either periodically or aperiodically, with potentially different granularity. When reported via PUCCH, the payload size for CSI may be limited…[0057] teaches a UE will first decode the uplink grant in order to discover the presence of aperiodic CSI-RS…If the UE fails to detect aperiodic CSI-RS in the subframe, the calculated CSI would be dropped. Since aperiodic CSI-RS may be presented in any downlink subframe, the UE may report and update CSI per subframe, resulting in a significant increase on CSI processing complexity. If aperiodic CSI-RS is supported for downlink carrier aggregation, the UE will process both PUSCH and up to 32 CSI processes in the same subframe. Paragraph 0096 defines downlink grant but acts as an uplink grant for the PUCCH).
As for claim 15, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 12. 
In addition, Chen teaches further wherein: transmitting the second downlink control information block occurs later in time than transmitting the CSI reference signal (Figure 5 and paragraph 0058). 

 In addition, Samsung teaches further comprising: transmitting, to each UE of the plurality of UEs, a second downlink control information block comprising a UE-specific grant of resources to the UE; and receiving a plurality of aperiodic CSI measurements of the CSI reference signal from the plurality of UEs based at least in part on the respective UE-specific grant (Section 2.2 teaches the LTE limitations can be avoided in NR by introducing UE-group common triggering for A-CSI reports. Similar to other use cases of UE-group common PDCCH (GC-PDCCH) in NR, the use of a GC-PDCCH to trigger A-CSI reports need not be mandatory and a network can choose to obtain A-CSI reports from UEs using UE-specific UL grants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen in view of Samsung in view of Mazzarese further in view of Samsung to increase the transmittance capacity.
As for claim 17, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 11. 
In addition, Samsung teaches further comprising: transmitting to the UE a group PDCCH configuration comprising information for monitoring the group PDCCH (Section 2.2 teaches the LTE limitations can be avoided in NR by introducing UE-group common triggering for A-CSI reports. Similar to other use cases of UE-group common PDCCH (GC-PDCCH) in NR, the use of a GC-PDCCH to trigger A-CSI reports need not be mandatory and a network can choose to obtain A-CSI reports from UEs using UE-specific UL grants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen in view of Samsung in view of Mazzarese further in view of Samsung to increase the transmittance capacity.
As for claim 20, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 11. 
In addition, Chen teaches further comprising: transmitting a third downlink control information block to a second UE of the plurality of UEs (Figure 4B, reference 410), wherein the third downlink control (Figure 5, paragraphs 56-58 teaches Aperiodic CSI-RS may improve CSI-RS resource utilization and increase configuration flexibility. Aperiodic CSI-RS transmissions, triggered through dynamic indication without pre-configured instances may provide more flexible resource usage).
As for claim 21, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 20.
 In addition, Chen teaches further wherein the third downlink control information block is transmitted in conjunction with the first downlink control information block (Figure 4B illustrates the three downlink control information blocks transmitted in conjunction).
As for claim 22, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 11.
 In addition, Chen teaches further wherein the first downlink control information block comprises a timing offset parameter (Figures 5 and 6, reference numbers 503-505), wherein the timing offset parameter identifies a timing for transmitting the CSI reference signal with respect to the timing of transmitting the group PDCCH (Figures 5 and 6, paragraph 0058 teaches After receiving the PDCCH, UE 115 is able to decode the PDCCH at a PDCCH decoding delay 503, τ2. An uplink timing advance 505, τ4, which corresponds to a value of 2τ1, accounts for the propagation delay, leaving an available CSI processing time 504, τ3, for UE 115...[0059] FIG. 6 is a block diagram illustrating a UE 115 providing CSI measurement and reporting to a base station 105 with EPDCCH-based triggering of aperiodic CSI-RS. The propagation delay 502, τ1, and uplink timing advance 505, τ4, are the same with PDCCH-based triggering of aperiodic CSI-RS (FIG. 5). However, as EPDCCH includes resources across the entire subframe, EPDCCH decoding delay 602, τ2, is increased. With the increase in EPDCCH decoding delay 602, CSI processing time 603, τ3, is further decreased. Thus. CSI processing time 603, τ3, is even less time than CSI processing time 504, τ3, with PDCCH-based triggering. Various aspects of the present disclosure are directed to relaxing or restricting UE processing to alleviate computation complexity when CSI-RS is dynamically present). 
As for claim 23, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 11. 
In addition, Chen teaches further wherein the first downlink control information block comprises at least one of a timing parameter (Figures 5 and 6, reference numbers 503-505), or a location parameter, or a combination thereof, for the CSI reference signal resources. 
As for claim 24, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 11.
 In addition, Chen teaches further wherein the first downlink control information block identifies UEs of the plurality of UEs that are to perform the aperiodic CSI measurements (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057).
As for claim 25, Chen teaches an apparatus for wireless communication at a user equipment (UE) (paragraph 0053 teaches  FIG. 4B is a block diagram illustrating an example base station 407 transmitting beamformed CSI-RS using CSI-RS resources 408-410 to UE), comprising: a processor (paragraph 0009 teaches a processor), memory in electronic communication with the processor (paragraph 0009 teaches a memory coupled to the processor); and instructions stored in the memory and executable by the processor to cause the apparatus to: receive first downlink control information block (Figure 4B, reference numbers 408-410)), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (C SI) measurements and an indication of CSI reference signal resources for a CSI reference (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057); and perform, in response to receiving the group PDCCH, an aperiodic CSI measurement of the CSI reference signal on the indicated CSI reference signal resources (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057), wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement (Chen paragraph 0056 makes reference to a report occurring during an uplink grant not as a result of a downlink control information block. Therefore, examiner respectfully submits that Chen teaches wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement).
Chen does not appear to expressly disclose over a group physical downlink control channel (PDCCH).
In the same field of endeavor, Samsung teaches downlink control information block over a group physical downlink control channel (PDCCH) (Section 2.2 teaches the LTE limitations can be avoided in NR by introducing UE-group common triggering for A-CSI reports. Similar to other use cases of UE-group common PDCCH (GC-PDCCH) in NR, the use of a GC-PDCCH to trigger A-CSI reports need not be mandatory and a network can choose to obtain A-CSI reports from UEs using UE-specific UL grants).
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to modify Chen with Samsung to receive a downlink control information block over a group physical downlink control channel to increase the transmittance capacity.
Chen in view of Samsung does not appear to expressly disclose receiving second downlink control information block different from the first downlink control information block, wherein the second downlink control information block triggers the transmission of the CSI report associated with the aperiodic CSI measurement, wherein the second downlink control information block is associated with the UE and not associated with the UEs of the plurality of UEs.
In the same field of endeavor, Mazzarese teaches the format of the downlink control information (DCI) corresponding to the PDCCH or the EPDCCH may be any one or combination of format 0 or format 4, and may also be a new preset format (paragraph 0135). When the aperiodic CSI trigger signaling corresponds to a group of UE (paragraph 0161) suggesting one DCI trigger could be associated with a group of UE and a second DCI trigger associated with only one UE. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize multiple DCI triggers could be used wherein the DCI triggers could be associated with a group or a single UE.  The motivation for this is to make to system scalable  to work with multiple groups and multiple individual UEs.
Chen also shows multiple CSI request in Figure 5.
The references as combined above do not explicitly disclose receiving first downlink control information block over a group physical downlink control channel (PDCCH), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel 
However, Zhang et al. discloses the common signaling may be carried in a group common PDCCH, and DCI in the group common PDCCH may include information on one or more aperiodic CSI-RS resources. The specific signaling may be carried in a UE-specific PDCCH, and DCI in the UE-specific PDCCH may include indication information of a PDSCH carrying the downlink data and/or acknowledgement information acknowledging to perform aperiodic CSI measurement (paragraph 0063).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize common signaling may be carried in a group common PDCCH, and DCI in the group common PDCCH may include information on one or more aperiodic CSI-RS resources.  The motivation for this is to be in line with conventional techniques in the art.
As for claim 26, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 25.
 In addition, Chen teaches further wherein the instructions are further executable by the processor to cause the apparatus to: receive the second downlink control information block comprising a grant to the UE (Figure 5, reference number 501), wherein transmitting the aperiodic CSI measurement is based at least in part on the grant and transmit an aperiodic CSI measurement of the CSI reference signal based at least in part on the grant (Figure 5, paragraphs 56-58 teaches Aperiodic CSI-RS may improve CSI-RS resource utilization and increase configuration flexibility. Aperiodic CSI-RS transmissions, triggered through dynamic indication without pre-configured instances may provide more flexible resource usage).
As for claim 27, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 26.
 In addition, Chen teaches further wherein the grant comprises an uplink grant and the aperiodic CSI measurement is transmitted over a physical uplink shared channel (PUSCH) (paragraph 0047 teaches An eNB may broadcast cell-specific CSI reference signals (CSI-RS) for which the UE measures CSI based on configurations signaled by eNB via RRC, such as CSI-RS resource configuration and transmission mode. The CSI-RS are periodically transmitted at periodicities of 5, 10, 20, 40, 80 ms, or the like. A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI). The CSI can be reported either via PUCCH or via PUSCH and may be reported either periodically or aperiodically, with potentially different granularity. When reported via PUCCH, the payload size for CSI may be limited… [0057] teaches a UE will first decode the uplink grant in order to discover the presence of aperiodic CSI-RS).
As for claim 28, Chen teaches an apparatus for wireless communication at a base station (paragraph 0053 teaches  FIG. 4B is a block diagram illustrating an example base station 407 transmitting beamformed CSI-RS using CSI-RS resources 408-410), comprising: a processor (paragraph 0009 teaches a processor), memory in electronic communication with the processor (paragraph 0009 teaches a memory coupled to the processor); and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit a first downlink control information block (Figure 4B, reference numbers 408-410), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (CSI) measurements and an indication of CSI reference signal resources for a CSI reference signal (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057); and transmit the CSI reference signal on the indicated CSI reference signal resources (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057), wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement (Chen paragraph 0056 makes reference to a report occurring during an uplink grant not as a result of a downlink control information block. Therefore, examiner respectfully submits that Chen teaches wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement).
Chen does not appear to expressly disclose over a group physical downlink control channel (PDCCH).
In the same field of endeavor, Samsung teaches downlink control information block over a group physical downlink control channel (PDCCH) (Section 2.2 teaches the LTE limitations can be avoided in NR by introducing UE-group common triggering for A-CSI reports. Similar to other use cases of UE-group common PDCCH (GC-PDCCH) in NR, the use of a GC-PDCCH to trigger A-CSI reports need not be mandatory and a network can choose to obtain A-CSI reports from UEs using UE-specific UL grants).
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to modify Chen with Samsung to transmit a downlink control information block over a group physical downlink control channel to increase the transmittance capacity.
Chen in view of Samsung does not appear to expressly disclose receiving second downlink control information block different from the first downlink control information block, wherein the second downlink control information block triggers the transmission of the CSI report associated with the 
In the same field of endeavor, Mazzarese teaches the format of the downlink control information (DCI) corresponding to the PDCCH or the EPDCCH may be any one or combination of format 0 or format 4, and may also be a new preset format (paragraph 0135). When the aperiodic CSI trigger signaling corresponds to a group of UE (paragraph 0161) suggesting one DCI trigger could be associated with a group of UE and a second DCI trigger associated with only one UE. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize multiple DCI triggers could be used wherein the DCI triggers could be associated with a group or a single UE.  The motivation for this is to make to system scalable  to work with multiple groups and multiple individual UEs.
Chen also shows multiple CSI request in Figure 5.
The references as combined above do not explicitly disclose receiving first downlink control information block over a group physical downlink control channel (PDCCH), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (CSI) measurements and an indication of aperiodic CSI reference signal resources for a CSI reference signal.
However, Zhang et al. discloses the common signaling may be carried in a group common PDCCH, and DCI in the group common PDCCH may include information on one or more aperiodic CSI-RS resources. The specific signaling may be carried in a UE-specific PDCCH, and DCI in the UE-specific PDCCH may include indication information of a PDSCH carrying the downlink data and/or acknowledgement information acknowledging to perform aperiodic CSI measurement (paragraph 0063).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize common signaling may be carried in a group common PDCCH, and DCI in the 
As for claim 29, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 28.
 In addition, Chen teaches further wherein the instructions are further executable by the processor to cause the apparatus to: transmit, to the UE, a second downlink control information block comprising a grant of resources to the UE (Figure 5, reference number 501); and receive an aperiodic CSI measurement of the CSI reference signal from the UE based at least in part on the grant (Figure 5, paragraphs 56-58 teaches Aperiodic CSI-RS may improve CSI-RS resource utilization and increase configuration flexibility. Aperiodic CSI-RS transmissions, triggered through dynamic indication without pre-configured instances may provide more flexible resource usage). 
As for claim 30, Chen as modified by Samsung as modified by Mazzarese teaches the method of claim 29.
 In addition, Chen teaches further wherein the grant comprises an uplink grant and the aperiodic CSI measurement is received over a physical uplink shared channel (PUSCH) (paragraph 0047 teaches An eNB may broadcast cell-specific CSI reference signals (CSI-RS) for which the UE measures CSI based on configurations signaled by eNB via RRC, such as CSI-RS resource configuration and transmission mode. The CSI-RS are periodically transmitted at periodicities of 5, 10, 20, 40, 80 ms, or the like. A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI). The CSI can be reported either via PUCCH or via PUSCH and may be reported either periodically or aperiodically, with potentially different granularity. When reported via PUCCH, the payload size for CSI may be limited… [0057] teaches a UE will first decode the uplink grant in order to discover the presence of aperiodic CSI-RS).

s 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Samsung in view of Mazzarese in view of Zhang et al.  as applied to claims 1 and 11 above, and further in view of WO 2017/197642 to Zhang (provided by applicant, hereafter referred to as ‘Zhang’).
	As for claim 8, Chen in view of Samsung in view of Mazzarese teaches the method of claim 1.
	Chen as modified by Samsung as modified by Mazzarese does not appear to expressly disclose transmitting an AUL transmission that comprises an aperiodic CSI measurement of the CSI reference signal.
	However, Zhang teaches transmitting an AUL transmission that comprises an aperiodic CSI measurement of the CSI reference signal (paragraph 0040 teaches FIG. 4 illustrates an example CSI-RS measurement configuration for a UE 400. This measurement configuration include an “ON” period 402, where the UE will measure CSI-RS, derive CQI, and report it to the base station. During the “OFF” period 404, the CSI-RS could be used by a different UE, and no CQI report is needed. In some embodiments this ON-OFF pattern may be aligned with UE DRX pattern. From the CSI-RS type point of view, it similar to one semi-persistent scheduled CSI-RS transmission. Examiner notes the semi-persistent scheduling of CSI reports correspond to autonomous UL transmissions at multiple instances).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen in view of Samsung in view of Mazzarese with Zhang, to provide an AUL transmission that comprises an aperiodic CSI measurement of the CSI reference signal to improve the efficiency of the transmissions.
As for claim 9, Chen in view of Samsung in view of Mazzarese teaches the method of claim 1.
Chen as modified by Samsung as modified by Mazzarese does not appear to expressly disclose wherein the first downlink control information block indicates aperiodic CSI reference signal resources for multiple instances of the CSI reference signal. 
(paragraph 0040 teaches FIG. 4 illustrates an example CSI-RS measurement configuration for a UE 400. This measurement configuration include an “ON” period 402, where the UE will measure CSI-RS, derive CQI, and report it to the base station. During the “OFF” period 404, the CSI-RS could be used by a different UE, and no CQI report is needed. In some embodiments this ON-OFF pattern may be aligned with UE DRX pattern. From the CSI-RS type point of view, it similar to one semi-persistent scheduled CSI-RS transmission. Examiner notes the semi-persistent scheduling of CSI reports correspond to autonomous UL transmissions at multiple instances).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen in view of Samsung in view of Mazzarese with Zhang, to indicate CSI reference signal resources for multiple instances of the CSI reference signal from a downlink control information block to improve the efficiency of the transmissions.
As for claim 18, Chen in view of Samsung in view of Mazzarese teaches the method of claim 11
Chen as modified by Samsung as modified by Mazzarese does not appear to expressly disclose wherein the first downlink control information block indicates aperiodic CSI reference signal resources for a multiple instances of the CSI reference signal. 
However, Zhang teaches wherein the first downlink control information block indicates CSI reference signal resources for a multiple instances of the CSI reference signal (paragraph 0040 teaches FIG. 4 illustrates an example CSI-RS measurement configuration for a UE 400. This measurement configuration include an “ON” period 402, where the UE will measure CSI-RS, derive CQI, and report it to the base station. During the “OFF” period 404, the CSI-RS could be used by a different UE, and no CQI report is needed. In some embodiments this ON-OFF pattern may be aligned with UE DRX pattern. From the CSI-RS type point of view, it similar to one semi-persistent scheduled CSI-RS transmission. Examiner notes the semi-persistent scheduling of CSI reports correspond to autonomous UL transmissions at multiple instances).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen in view of Samsung in view of Mazzarese with Zhang, to indicate CSI reference signal resources for multiple instances of the CSI reference signal from a downlink control information block to improve the efficiency of the transmissions.
As for claim 19, Chen in view of Samsung in view of Mazzarese teaches the method of claim 11.
Chen as modified by Samsung as modified by Mazzarese does not appear to expressly disclose receiving an autonomous uplink (AUL) transmission from the UE, wherein the AUL transmission comprises an aperiodic CSI measurement of the CSI reference signal. 
However, Zhang teaches transmitting an AUL transmission that comprises an aperiodic CSI measurement of the CSI reference signal (paragraph 0040 teaches FIG. 4 illustrates an example CSI-RS measurement configuration for a UE 400. This measurement configuration include an “ON” period 402, where the UE will measure CSI-RS, derive CQI, and report it to the base station. During the “OFF” period 404, the CSI-RS could be used by a different UE, and no CQI report is needed. In some embodiments this ON-OFF pattern may be aligned with UE DRX pattern. From the CSI-RS type point of view, it similar to one semi-persistent scheduled CSI-RS transmission. Examiner notes the semi-persistent scheduling of CSI reports correspond to autonomous UL transmissions at multiple instances).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen in view of Samsung in view of Mazzarese with Zhang, to provide an AUL transmission that comprises an aperiodic CSI measurement of the CSI reference signal to improve the efficiency of the transmissions.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465